19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 1 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 2 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 3 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 4 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 5 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 6 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 7 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 8 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 9 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 10 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 11 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 12 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 13 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 14 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 15 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 16 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 17 of 18
19-31117-jda   Doc 18   Filed 05/16/19   Entered 05/16/19 15:11:25   Page 18 of 18
